Case 5:21-cv-00108-RWS-CMC Document 1 Filed 08/31/21 Page 1 of 4 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

 SHAROLYN RUSSELL,                             §
              Plaintiff,                       §
                                               §
 vs.                                           §    CIVIL ACTION NO. 5:21-cv-108
                                               §
 ANNETT HOLDINGS, INC. DBA TMC                 §
 TRANSPORT,
             Defendant.                        §

                              PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Sharolyn Russell, hereinafter called Plaintiff, complaining of and about

Annett Holdings, Inc., dba TMC Transport, hereinafter called Defendant, and for cause of action

shows unto the Court the following:

                                      PARTIES AND SERVICE

1.     Plaintiff, Sharolyn Russell, is a citizen of the United States and the State of Texas and

resides in Bowie County, Texas.

2.     Defendant, Annett Holdings, Inc., dba TMC Transport, is a transportation company,

USDOT# 87409, whose principal place of business located at 6115 SW Leland Avenue, Des

Moines, Iowa 50321.     This Defendant is authorized to engage in the trucking industry within

the State of Texas and may be served with process by serving its registered agent for service:

C T Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060-6808.

3.     Ernest Mendoza, Jr. was at all relevant times an agent, servant and employee of the

Defendant, both in fact and in law.
                                          Page 1 of 4
Case 5:21-cv-00108-RWS-CMC Document 1 Filed 08/31/21 Page 2 of 4 PageID #: 2




                                            JURISDICTION

4.        This Court has supplemental jurisdiction over state law claims discussed below under 28

U.S.C. Section 1367(a) because they arise out of the same case or controversy.

                                        NATURE OF ACTION

5.        The Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because Plaintiff

and Defendant are citizens of different states and the amount in controversy exceeds

$75,000.00, excluding interest and costs.

                                               FACTS

6.        On or about December 2, 2020, Plaintiff was operating a 2012 Honda Accord, traveling

west on US Hwy 82, in New Boston, Bowie County, Texas.           Ernest Mendoza, Jr. was operating

a commercial 2019 Peterbuilt tractor-trailer owned by Defendant, and was exiting the parking

lot of a truck stop located at 1888 US Hwy 82 West, New Boston, Texas, when he pulled out

onto the road without yielding the right-of-way to Plaintiff, causing Plaintiff to violently crash

into Defendant’s tractor-trailer.    The unanticipated collision caused serious bodily injuries and

damages to Plaintiff.    Ernest Mendoza, Jr. failed to yield the right-of-way to Plaintiff.

                                    NEGLIGENCE BY DEFENDANT

7.        Plaintiff will show the Court that the acts and omissions of negligence of Defendant, as

set out herein, separately and collectively, were a direct and proximate cause of the occurrence

in question and the resulting injuries and damages sustained by Plaintiff.          The acts and/or

omissions of negligence among others are as follows:

     a)      Negligently hiring a dangerous and/or unqualified driver;

     b)      Failing to comply with State and Federal traffic and safety regulations, by hiring a
             dangerous and/or unqualified driver;

                                             Page 2 of 4
Case 5:21-cv-00108-RWS-CMC Document 1 Filed 08/31/21 Page 3 of 4 PageID #: 3




     c)      Failing to provide mandated or industry-specific instruction to Ernest Mendoza, Jr. in
             operating a tractor-trailer;

     d)      Failing to comply with State and Federal traffic and safety regulations, by failing to
             verify the driving history of Ernest Mendoza, Jr.; and

     e)      Failing to properly screen, evaluate, investigate or take any reasonable steps to
             determine whether Ernest Mendoza, Jr. was unfit, incompetent or a danger to third
             parties.

Each of these acts or omissions, taken singularly or in combination with others, constitutes

negligence and was the direct and proximate cause of the injuries and damages sustained by

Plaintiff.

                 NEGLIGENCE BY DEFENDANT’S AGENT, SERVANT AND EMPLOYEE

8.        Plaintiff will show the Court that the acts and omissions of negligence of Defendant’s

agent, servant and employee, as set out herein, separately and collectively, were a direct and

proximate cause of the occurrence in question and the resulting injuries and damages sustained

by Plaintiff.    The acts and/or omissions of negligence by Defendant’s agent, servant and

employee, among others are as follows:

     a)      Entering a highway from a private drive or roadway when it could not be done
             without interfering with traffic having the right of way.

     b)      Failure to keep a proper lookout; and,

     c)      Entering a highway from a private drive or roadway when it could not be done
             safely.

Plaintiff seeks all available damages for injuries caused by Defendant's negligence.

                                             DAMAGES

9.        Plaintiff sustained the following damages as a result of the actions and/or omissions of

Defendant described hereinabove:

     a)      Emotional pain;
                                            Page 3 of 4
Case 5:21-cv-00108-RWS-CMC Document 1 Filed 08/31/21 Page 4 of 4 PageID #: 4




   b)      Loss of enjoyment of life;

   c)      Physical pain and suffering in the past;

   d)      Physical pain and suffering in the future;

   e)      Mental anguish in the past;

   f)      Mental anguish in the future;

   g)      Reasonable medical care and expenses in the past. These expenses were incurred
           by Plaintiff and such charges are reasonable and were usual and customary charges
           for such services in Bowie County, Texas;

   h)      Reasonable and necessary medical care and expenses which will in all reasonable
           probability be incurred in the future;

   i)      Loss of earnings; and,

   j)      Property damage.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants be

cited to appear and answer herein, and that upon a final hearing of the cause, judgment be

entered for Plaintiff against Defendants for damages in an amount within the jurisdictional

limits of the Court; together with interest as allowed by law; costs of court; and such other and

further relief to which Plaintiff may be entitled at law or in equity.

                                               Respectfully submitted,



                                               By: /s/ Errol N. Friedman
                                               Errol N. Friedman, Lead Attorney for Plaintiff
                                               Texas Bar No. 07463000
                                               enfriedman@texarkanalegal.com
                                               FRIEDMAN LAW OFFICE
                                               200 West Broad St.
                                               Texarkana, Texas 75501
                                               Tel. (903)794-3626 | Fax. (903)792-0468


                                             Page 4 of 4
